Citation Nr: 1236628	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-14 761	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
 
1.  Entitlement to service connection for a low back disorder.
 
2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and bronchitis.
 
3.  Entitlement to service connection for residuals of a head injury.
 
4.  Entitlement to a total disability rating based on individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 

WITNESSES AT HEARING ON APPEAL
 
Appellant and his spouse
 

ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1969 to January 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
 
In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days for the submission of additional evidence.  To date, such evidence has not been received.  
 
The issues of entitlement to service connection for residuals of a head injury and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that the Veteran currently has a low back disability that is related to active military service or events therein; and compensably disabling lumbar arthritis is not shown within one year following discharge from active duty. 
 
2.  The preponderance of the evidence is against finding that the Veteran currently has a respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease, that is related to active military service or events therein; and compensably disabling bronchiectasis is not shown within one year following discharge from active duty.  
 
 
CONCLUSIONS OF LAW
 
1.  A low back disorder was not incurred or aggravated during service, nor may lumbar arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  
 
2.  A respiratory disorder, to include bronchitis and chronic obstructive pulmonary disease, was not incurred or aggravated during service, nor may bronchiectasis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.316 (2011).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also notified the Veteran how VA assigns disability ratings and effective dates.  
 
VA has also satisfied its duty to assist with regard to the issues decided.  The claims folder contains service treatment records and VA medical records.  The Veteran is in receipt of benefits from the Social Security Administration.  In August 2001, in connection with a prior claim, VA received a letter from Social Security indicating they were unable to locate information on the Veteran.  A November 2008 response from the Social Security Administration indicates that they were not able to locate medical records and further efforts would be futile.  The Board acknowledges that a formal finding of unavailability was not completed.  Notwithstanding, VA notified the Veteran in the February 2010 statement of the case that Social Security did not have any medical records to submit.  The Board further notes that the Veteran submitted various Social Security records in October 2008. Hence, no further development is in order relative to the Veteran's Social Security records.
 
The Veteran testified that he received private medical treatment following service, but that most of the providers were deceased or their records were not available.  The Veteran did identify potential records from a physician in Oak Harbor.  He did not, however, provide an authorization for release of these records and therefore, VA is unable to obtain them.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street."  If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him). 
 
In his August 2008 claim, the Veteran reported that he was exposed to Agent Orange in Korea and that it was unknown whether he was exposed to asbestos or mustard gas.  He indicated his disability was "lung disease."  The Veteran also reported that it was unknown whether he was exposed to ionizing radiation, but he did not claim any disability related to such exposure.  
 
The Veteran's service personnel records were obtained and do not indicate asbestos or radiation exposure.  The Veteran did not provide any further detail regarding the potential exposures.  Hence, further development is not warranted as to these theories.  
 
Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA will extend the presumption of herbicide exposure to Veterans who served between April 1, 1968 and August 31, 1971 in a unit that the Department of Defense has determined to have operated in an area in or near the Korean DMZ.  The Veteran served in Korea from December 1969 to January 1971 and was assigned to Bravo Company, 7th Supply and Transport Battalion, 7th Infantry Division.  This is not listed as one of the units that were operating in or near the Korean DMZ.  See M21-1MR, Part IV.ii.2.C.10.p.  The Veteran does not have a respiratory disorder that is presumptively associated with herbicide exposure (i.e., respiratory cancers), nor has he submitted any competent evidence suggesting a relationship between any currently diagnosed respiratory disorder and herbicide exposure.  Accordingly, additional development to verify herbicide exposure on a facts found basis is not required.  
 
The Veteran claimed that he was exposed to mustard gas at various times while loading and unloading trucks in Korea.  The RO requested information regarding mustard gas exposure and a response received from the Department of Defense in May 2009 states that there is nothing to indicate possible exposure to mustard agent.  Thus, the Veteran cannot be considered as having been exposed to mustard agent or Lewisite.  
 
The Board acknowledges that the Veteran was not provided a VA examination to determine the nature and etiology of his claimed low back and respiratory disorders.  On review, the record does not contain credible evidence showing continuity of symptoms or otherwise suggesting a relationship between currently diagnosed disability and active military service or events therein.  Thus, the requirements for a VA examination are not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 
 

Analysis
 
In general, service connection will be granted for a  disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish entitlement to service connection for a disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
Service connection may also be granted for certain chronic diseases, including arthritis and bronchiectasis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).
 
Low back disorder
 
In May 2009, the RO denied entitlement to service connection for a low back disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  
 
In his August 2008 claim, the Veteran reported that during basic training he was stomped in the lower back a couple of times by the instructor.  He further alleges that he was not allowed to go to the hospital.  The Veteran provided similar testimony at the December 2011 hearing.  He also reported that he was treated off and on throughout the years following service but that the records were destroyed.  
 
For purposes of this decision, the Board concedes a current low back disability.  VA records dated in April 2008 include an assessment of low back pain, questionable degenerative joint disease.  
 
On enlistment examination in June 1969, the Veteran's spine was reported as normal on clinical evaluation.  While service records do not corroborate the Veteran's report that his back was "stomped" on, they do show that he was seen in July 1969 for complaints of low back pain.  A past history as a civilian was also documented.  Objectively, there was paravertebral muscle spasm.  X-rays of the lumbar spine showed no significant abnormality.  The diagnosis was low back strain.  Further complaints related to the low back are not shown during service.  
Evidence of record shows the Veteran was treated for low back pain in service.  The question remains, however, whether there is any relationship between current disability and military service.  The Board acknowledges the Veteran's testimony that he continued to have problems over the years.  The Veteran is competent to report continuing back pain.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  
 
On review of the evidence the Board does not find the Veteran's reports of continuing symptoms credible.  In reaching this conclusion, the Board is not merely relying on the fact that no further complaints were shown in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Indeed, the Veteran himself denied a history of back trouble at his December 1970 separation examination and his spine was reported as normal on clinical evaluation at that time.  Further, there is no evidence of either pertinent complaints or objective evidence of a low back disability for many years post-service.  All of these factors weigh against the appellant's claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.) 
 
 
 
Evidence of record does not show low back arthritis manifested to a compensable degree within one year following discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309(a).  
 
In summary, a chronic low back disorder was not shown in service or for many years thereafter, and the record does not contain competent and credible evidence relating any current low back disability to military service.  Rather, it appears the Veteran's complaints in service were acute and transitory and resolved without residuals.  The Board acknowledges the Veteran's contentions, but finds that as a lay person he is not competent to offer a medical opinion addressing the etiology of his disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  
 
Respiratory disorder
 
In May 2009, the RO denied entitlement to service connection for chronic obstructive pulmonary disease/emphysema (mustard gas), claimed as lung disease.  The Veteran disagreed with the decision and subsequently perfected this appeal.  
 
In his August 2008 claim, the Veteran indicated that he had lung disease and that he was exposed to Agent Orange in Korea.  He also reported unknown exposure to asbestos and mustard gas.  
 
At the December 2011 hearing, the Veteran testified that his breathing problems started in basic training when he had to go in a room and they set gas off.  He reported that he was diagnosed with bronchitis during service and has had treatment since.  During the hearing, the issue was recharacterized as entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and bronchitis.  
 
Service treatment records show that the Veteran was seen in July 1969 for shortness of breath associated with cough and yellow sputum.  The Veteran's chest was clear to auscultation and percussion.  The impression was mild bronchitis.  Further in-service treatment related to bronchitis or any other respiratory disorder is not shown.  
 
Private medical records show that Veteran was admitted to the hospital on October 14, 2000 for chest pain.  His prior past medical history was notable for emphysema.  The Veteran was admitted again on October 31, 2000.  Past medical history included tobacco abuse, quit at the time of anterior myocardial infarction, and chronic obstructive pulmonary disease.  
 
An August 2005 private medical record shows the Veteran continued to have episodic wheezing with exertion.  A review of records from his prior provider showed a history of chronic obstructive pulmonary disease related to his 80-pack-year smoking history.  He reportedly had not smoked since the year 2000 when he underwent a quadruple bypass.  The assessment was cough and wheezing related to chronic obstructive pulmonary disease.  A June 2008 chest x-ray showed hyperinflation of the lung suggesting emphysema.  
 
A September 2008 VA primary care note indicates that the Veteran had a seven year history of shortness of breath on exertion with productive cough.  He smoked a pack of cigarettes a day for 40 years, but was trying to taper off.  He reported that he had had pneumonia several times in the past.  He had stopped smoking for four years but restarted.  There was no history of tuberculosis, industrial dust exposure, or hemoptysis.  The assessment included chronic obstructive pulmonary disease.  
 
The evidence of record shows a current respiratory disorder.  The question though, is whether current disability is related to active military service or events therein.  
 
As discussed, the Veteran was treated in service on one occasion for mild bronchitis.  The Veteran is competent to report continuing respiratory symptoms, such as shortness of breath, coughing, etc.  Charles.  The Board, however, does not find his reports of continuity credible.  In making this determination the Board is not relying solely on the absence of any further complaints shown in service.  Buchanan.  Rather, at his December 1970 separation examination, the Veteran denied asthma, shortness of breath, or chronic cough.  His lungs were reported as normal at separation and chest x-ray was negative.  Objective evidence of a respiratory disorder was not shown for many years following service.  Further, physicians have found the Veteran's history of smoking to be significant, and under 38 U.S.C.A. § 1103 (West 2002) VA is prohibited from service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service. 
 
There is no evidence that the Veteran has bronchiectasis or that any such disability manifested to a compensable degree within one year following discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309(a).  
 
The Board has considered the Veteran's suggestion that he has a lung disease due to herbicide exposure, asbestos exposure, or mustard gas exposure.   As discussed above, the evidence of record does not establish herbicide exposure.  Additionally, the Veteran does not have a respiratory disability presumptively associated with herbicide exposure and evidence of record does not suggest a current respiratory disability related to any such exposure.  See 38 C.F.R. §§ 3.307, 3.309(e); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
 
As noted above, the Veteran did not provide details of the alleged asbestos exposure.  The evidence of record, however, does not suggest a disability typically associated with asbestos exposure or that the Veteran had a military occupational specialty likely to involve asbestos exposure.  The Veteran served in the Army as a truck driver and a cook.  
 
The Board acknowledges that service connection is established when there is full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease.  See 38 C.F.R. § 3.316(a)(2).  As discussed above, exposure to mustard gas has not been shown and therefore, service connection is not warranted under this provision.  
 
In summary, a chronic respiratory disorder was not shown in service or for many years thereafter, and the record does not contain competent and credible evidence relating any current respiratory disability to military service or events therein.  On the contrary, the Veteran's current respiratory complaints appear to be attributed to his extensive smoking history.  The Board acknowledges the Veteran's contentions, but as a lay person he is not competent to render a medical opinion addressing the etiology of this disorder.  See Woehlaert.  
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  
 
 
ORDER
 
Entitlement to service connection for a low back disorder is denied.
 
Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and bronchitis, is denied.  
 

REMAND
 
In May 2009, the RO denied entitlement to service connection for residuals of a head injury to include memory loss and difficulty with concentration, and entitlement to individual unemployability.  The Veteran disagreed and subsequently perfected this appeal.  
 
In his August 2008 claim, the Veteran reported several head injuries while serving in the Army and that since then he has had serious problems with remembering things and concentrating.  He reported that while in Korea, he was kicked in the side of the head, face, back and upper part of the body.  He stated he was knocked unconscious.  He also reported a second incident when he was sleeping and his Sergeant came in and hit him in the face on the left side.  During the last incident he reportedly was hit in the face three or four times.  The appellant reports that from that point on he had trouble doing things.  
 
At the December 2011 hearing, the Veteran reported that he was kicked in the head while he was in Korea.  He testified that he was in the hospital for three days with a concussion and has had problems since.  
 
Service treatment records include a September 1969 social worker statement, which notes that the Veteran quit school at age 16 because of fights he was involved in and that in most cases, he was being picked on.  His level of intelligence was considered to be somewhat below normal.  
 
The Veteran was seen in June 1970 at the 7th Medical Battalion Dispensary.  He presented to the emergency room complaining of pain on the right side of the face above the ear.  He reported being involved in a fight, and suffering abrasions and lacerations to the face, hands and arms.  He stated he was not unconscious at any time.  There was no dizziness or vomiting since the fight.  Physical examination revealed that the right side of the face was swollen and tender.  There were no gross neurologic findings, but sensorium was somewhat clouded.  The impression was head trauma with concussion.  X-rays of the skull were negative.  The Veteran was apparently admitted for observation.  Service treatment records do not appear to contain any clinical records pertaining to this admission.  These records are relevant to the appeal and attempts should be made to obtain them.  See 38 C.F.R. § 3.159(c)(2).  
 
Private medical records dated in March 1993 indicate that the Veteran's short-term and remote memory was poor, and he appeared to function in the borderline range of intellectual abilities.  
 
In June 2007, the Veteran underwent an adult complex psychological evaluation.  It was noted that the Veteran was impaired in several respects, including borderline intelligence and memory functioning.  Following an evaluation the diagnoses included dementia without behavioral disturbance, likely secondary to past medical conditions, in a differential with amnestic disorder, likely secondary to past medical conditions.  His reported medical problems included cardiac arrest, head injuries, and exposures to industrial toxic chemicals.  
 
On review, the Veteran was treated for a head injury during service and the record arguably contains competent evidence suggesting a disability related to a head injury.  Under the circumstances of this case, a VA examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)
 
At the hearing, the Veteran testified that he receives medical treatment at the VA Medical Center in Muskogee.  VA medical records were last printed in November 2008.  On remand, any additional relevant VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2).  
 
In an October 2008 statement, the Veteran reported that his unemployability is mainly due to his memory and concentration difficulties, along with the doctor's recommendation that he not drive a car.  The issue of entitlement to a total disability rating based on individual unemployability is deferred pending the outcome of the service connection issue.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should request in-patient clinical records related to the Veteran from the 7th Medical Battalion Dispensary for June 1970.  Any records obtained should be associated with the appellant's Virtual VA eFolder.
 
2.  The AMC/RO should request relevant treatment records from the VA Medical Center in Muskogee, Oklahoma, to include any associated outpatient clinics, for the period since November 2008.  All records obtained should be associated with the appellant's Virtual VA eFolder.
 
3.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, the AMC/RO should schedule the Veteran for VA neurologic and/or psychiatric examinations to determine whether there are any head injury residuals.  Access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
The physician examiner is to opine whether it is at least as likely as not that the Veteran currently has any head injury residuals related to active military service or events therein.  In making this determination, the physician examiner should discuss relevant service records, to include the September 1969 social worker statement and any records pertaining to the June 1970 head injury.  The Veteran's lay statements regarding additional in-service head injuries should also be considered.  A complete rationale for any opinion offered must be provided.
 
5.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
6.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
7.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to service connection for residuals of a head injury and entitlement to a total disability evaluation based on individual unemployability.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


